

Exhibit 10.3






TELEFLEX MEDICAL EUROPE LIMITED


and


JAMES WINTERS




___________________________________________________________________________________________
CONTRACT OF EMPLOYMENT
___________________________________________________________________________________________




        1

--------------------------------------------------------------------------------



THIS AGREEMENT is made on March 24, 2020 (this Agreement)
BETWEEN:
(1)TELEFLEX MEDICAL EUROPE LIMITED (registered number 428329) of IDA Business &
Technology Park, Dublin Road, Garrycastle, Athlone, Co. Westmeath, N37 EC90 (the
Company); and
(2)JAMES WINTERS of [ADDRESS OMITTED] (you),
(each a Party and together the Parties).
The Parties agree that the Company, subject to the following terms, will employ
you on the conditions set out in this Agreement:
1.DEFINITIONS AND INTERPRETATION
1.1 Words and expressions used in this Agreement (including the Schedule to it),
except insofar as the context requires otherwise or unless defined elsewhere in
this Agreement, have the meaning (if any) given to them in the Schedule hereto.
1.2 This Agreement is to be construed and interpreted in accordance with the
Schedule.
1.3 The Schedule to this Agreement is to have effect as part of this Agreement.
1.4 References to any statute, statutory instrument or any statutory provision
shall be construed as references to the statute, statutory instrument or
statutory provision as in force at the date of this Agreement and as
subsequently re-enacted, consolidated or amended and shall include references to
any statute, statutory instrument or any provision of which it is a
re-enactment, consolidation or amendment.
1.5 The Schedule to this Agreement is an integral part of this Agreement and
references to this Agreement shall include reference thereto.
2.WARRANTIES
2.1 You warrant that:
2.1.1 by virtue of entering into this Agreement you will not be in breach of any
express or implied terms of any contract, court order or any other obligation to
any third party binding upon you;
2.1.2 you have not made any material misrepresentations or omissions to the
Company in respect of your previous employment, qualifications or generally;
2.1.3 you are not prevented, restricted or disqualified from holding the office
of director or secretary to any company, including, for the avoidance of doubt,
the Board or the board of any Group Company;
2.1.4 you are entitled to work and reside in Ireland without any additional
approvals and/or permits and you will notify the Company immediately if you
cease to be so entitled at any time during your employment with the Company; and
2.1.5 you will not without the written consent of the Company work for anyone
else while in the employment of the Company.
2.2 You expressly acknowledge that all prior agreements, understandings,
assurances, statements, promises, warranties, representations or
misrepresentations (whether written or oral) between the Parties are superseded
by this Agreement, including but not limited to your offer letter dated 20
October 2017.
3.APPOINTMENT
        2

--------------------------------------------------------------------------------



3.1 The Company shall employ you and you agree to serve the Company as Corporate
Vice President, Manufacturing & Supply Chain of the Company.
3.2 Your employment under this Agreement commenced on 17 February 2020 and shall
continue (subject to the provisions of this Agreement) until terminated by
either party giving to the other not less than six (6) months' prior written
notice (the Notice Period).
3.3 Your prior service with the Company will be recognised for continuity of
service purposes and, accordingly, your commencement date for the purposes of
any period of continuous employment with the Company will be 20 March 2018, your
original hire date
4.DUTIES
4.1 Your normal duties are as follows:
4.1.1 responsible for all of Global Operations with the Teleflex Group; and
4.1.2 such other duties as may be assigned to you in accordance with Section 4.4
hereof.
4.2 You will directly report to the CEO of Teleflex Incorporated (the CEO)
and/or the Board and/or such other persons as the Company may direct from time
to time.
4.3 You agree to:
4.3.1 faithfully and diligently perform duties and exercise such powers
appropriate to your position which are from time to time assigned to or vested
in you by the CEO and/or the Board and/or such other persons as the Company may
direct from time to time. Your functions and responsibilities have been agreed
between you and the CEO and/or the Board and/or such other persons as the
Company may direct from time to time and whilst these may be changed from time
to time, after consultation with you in the case of material changes, no change
shall be made which would be inconsistent with your position;
4.3.2 comply with all lawful and reasonable directions of the CEO and/or the
Board and/or such other persons as the Company may direct from time to time;
4.3.3 comply with the Company's and the Group's rules, regulations, policies and
procedures from time to time in force as well as any applicable regulatory
obligations and codes of practice whether or not such obligations are otherwise
legally binding. In so far as there is any conflict between the terms of this
Agreement or any other document, this Agreement shall prevail;
4.3.4 use your best endeavours to promote the interests, business and welfare of
the Company and the Group;
4.3.5 keep the CEO and/or the Board and/or such other persons as the Company may
direct from time to time promptly and fully informed (in writing if so
requested) of your conduct of the business or affairs of the Company and the
Group and provide such explanations as may be required by the CEO and/or the
Board and/or such other persons as the Company may direct from time to time; and
4.3.6 not knowingly do or willingly permit to be done anything to the prejudice,
loss or injury of the Company or any Group Company and shall carry out such
duties in a competent manner.
4.4 The CEO and/or the Board and/or such other persons as the Company may direct
from time to time may assign to you other appropriate duties at its discretion
at any time during your employment which may include duties to be performed on
behalf of any Group Company.
4.5 You shall (without further remuneration) if and for so long as is required
by the CEO and/or the Board and/or such other persons as the Company may direct
from time to time:
4.5.1 carry out duties on behalf of any Group Company;
        3

--------------------------------------------------------------------------------



4.5.2 act as an officer of any Group Company or hold any other appointment or
office as nominee or representative of the Company or any Group Company; and
4.5.3 carry out such duties and the duties attendant on any such appointment as
if they were duties to be performed by you on behalf of the Company.
5.PLACE OF WORK
5.1 Your normal place of work is at the Company's premises at the IDA Business &
Technology Park, Dublin Road, Garrycastle, Athlone, Co. Westmeath, Ireland.
However, the Company reserves the right and by signing this Agreement you hereby
agree to carry out your work, either on a temporary or permanent basis, at such
location nationally or internationally as the Company may reasonably require
from time to time.
5.2 The Company reserves the right to change the place of your employment, in
which event, you will be given reasonable notice.
5.3 Any such change to place of work will not constitute a breach of this
Agreement or give rise to any entitlement to payment to you for disturbance or
otherwise.
6.HOURS OF WORK
6.1 The normal office hours of the Company are between 8:15am and 5:00pm Monday
to Thursday and 8:15am to 4:00pm on Friday. You determine your own working hours
for the purposes of section 3(2)(c) of the Organisation of Working Time Act
1997. You will be expected to work such hours as are necessary to ensure the
fulfilment of your job function and proper performance of the duties, including
at weekends and beyond normal business hours. You are entitled to rest breaks in
accordance with the Organisation of Working Time Act 1997.
6.2 Save where on authorised leave (for holiday, or sickness or other reason)
and save as modified by the provisions of this Agreement where you are placed on
Garden Leave or suspended, your responsibilities with the Company will be such
that you will devote the whole of your time, attention and ability during your
hours of work to the Company (or where applicable any Group Company) to the
performance of your duties under this Agreement.
6.3 From time to time, you may be required to travel and/or work such additional
time outside normal core hours as may be required to complete your
responsibilities without additional remuneration, holidays or leave.
7.CONFLICTS OF INTEREST AND DEALINGS IN SECURITIES
7.1 You shall be bound by and shall comply with the terms of the Teleflex
Incorporated Code of Ethics at all times during the Term.
8.SALARY
8.1 During the Term, the Company shall pay you a basic annual salary of €308,287
(gross) which shall accrue from day to day and be payable by equal monthly
instalments in arrears by way of direct transfer into your nominated bank
account on the 21st of each calendar month subject to PAYE, PRSI, USC and such
other deductions or withholdings as are required by law (including
benefit-in-kind taxation).
8.2 There is no obligation on the Company to make any increase to your basic
annual salary and any increase given in any year shall not create an entitlement
or expectation of future increase.
8.3 Your basic annual salary shall be deemed to include any fees receivable by
you as an officer of the Company or any Group Company or of any company or
unincorporated body in which you hold office as a nominee or representative of
the Company.
8.4 Your salary, remuneration, and all benefits shall at all times be subject to
approval by the Compensation Committee of the Board of Directors of Teleflex
Incorporated and amendments shall be at their discretion.
9.BONUS
        4

--------------------------------------------------------------------------------



9.1 The Company operates a discretionary performance-related bonus scheme called
the Teleflex Annual Incentive Program (AIP). In addition to your basic annual
salary, you will be considered for participation in the AIP with a target payout
of 50% of your annual salary. The AIP is designed to provide an annual cash
incentive award to eligible employees who meet certain performance criteria. Any
potential award would be based on the achievement of certain specified financial
and other performance criteria and your achievement of certain specified
individual performance objectives.
9.2 Your participation in the AIP and any potential AIP award to be paid to you
for any given year shall, in each case, be subject to approval by the
Compensation Committee of the Board of Directors of Teleflex Incorporated, which
shall have the authority to reduce any AIP award in its sole discretion in
accordance with the terms of the applicable AIP plan.
10.ANNUAL LONG-TERM INCENTIVE PROGRAM
10.1 You will be eligible to be considered for a long-term equity incentive
award through the Teleflex Incorporated Stock Plan.
10.2 Equity incentive award values are based on the Company's performance, your
role in the organization and your individual performance.
10.3 The form of equity incentive award may include restricted share units,
stock options, other equity awards provided for under the Teleflex Incorporated
Stock Plan or any combination thereof. Equity incentive awards, including the
amount, form and allocation thereof and the vesting schedules and other terms
applicable thereto, are subject to approval by the Compensation Committee of the
Board of Directors of Teleflex Incorporated and may change from time to time.
11.OTHER BENEFITS
11.1 The Company may, from time to time, offer you benefits other than those
specified in this Agreement.
11.2 Participation in benefit schemes shall be subject always to the rules and
conditions applicable to each such scheme. The Company reserves the right at all
times to vary or discontinue any benefits or benefit schemes in which you may be
entitled to participate and/or substitute new benefit schemes for any scheme in
which you may be eligible to participate. Any Company benefit scheme, which is
insured, will be subject to and conditional upon the terms and conditions of the
relevant policy of insurance.
12.CAR ALLOWANCE
12.1 You will receive on an annual basis €18,000 gross as a car allowance, paid
in 12 monthly instalments.
13.PRIVATE HEALTH INSURANCE
13.1 From the date of this Agreement you are eligible to receive fully
subsidised health insurance for you and your dependents, subject to completion
of an application form.
14.EXPENSES
14.1 You shall be entitled to be reimbursed for all reasonable out-of-pocket
expenses (including hotel, travelling and entertainment expenses) which you may
from time to time be authorised to incur in the proper performance of your
duties in accordance with any relevant policy from time to time subject to the
production of such receipts or other evidence as the Company may reasonable
require.
15.PENSION
15.1 You will be eligible to participate in the Teleflex Pension Scheme which is
a defined contribution scheme which has a sliding scale for employee
contributions and Company matches.
15.2 Whilst the Company intends to continue the operation of the current
Teleflex Pension Scheme indefinitely it must as a matter of ordinary business
prudence reserve its right to amend or terminate the Scheme at its discretion.
        5

--------------------------------------------------------------------------------



16.DEDUCTIONS
16.1 The Company shall be entitled at any time during your employment, or in any
event on its termination, to deduct from your remuneration any monies due from
you to the Company including but not limited to any overpayments made to you,
outstanding loans, advances, the cost of repairing any damage or loss to the
Company's property caused by you (and of recovering the same) due to your
negligence, excess holiday pay, any sums due from you in respect of sickness
benefit and any other monies owed by you to the Company including any amounts
owing by you to any credit card provider in relation to any corporate card
provided to you through the Company. By signing this Agreement, you hereby
consent to any such deductions from remuneration or other sums due by the
Company.
17.ANNUAL LEAVE
17.1 You are entitled to 24 working days' annual leave per annum calculated by
reference to time worked on a pro rata basis (exclusive of public holidays).
17.2 Annual Leave must be agreed with your manager as early as possible.
Management will normally try to accommodate individual preferences for holiday
dates, but the needs of the business may have to take precedence, particularly
where inadequate notice is given.
17.3 The Company holiday year runs from January 1st to December 31st. You will
be allowed to carry over 5 unused holidays from one year to the next to be used
by June 30th, unless otherwise agreed with the Company in writing.
17.4 You are also entitled to paid public holidays subject to compliance with
the Organisation of Working Time Act 1997.
17.5 Upon termination of your employment you shall either be entitled to salary
in lieu of any accrued but untaken holiday entitlement or be required to repay
to the Company (by way of deductions or otherwise) any salary received in
respect of holiday taken in excess of your holiday entitlement, such payment to
be calculated on the basis of 1/260th of your basic annual salary for each day
of outstanding or excess holiday entitlement as appropriate.
18.ILLNESS & Absence Procedure
18.1 In case of sickness or other incapacity for work, you must comply with the
Company's policy from time to time in force, regarding notification and medical
certification. Full details of the Company's policy are set out in the Employee
Handbook.
18.2 You must notify the Company of any unplanned absence before 10am on the
first and any subsequent day of absence (whether through illness or otherwise).
Where there is continuing absence, you shall keep the Company fully informed on
a regular basis of their condition and expected return to work.
18.3 A medical certificate must be produced in respect of absence of three days
or more and afterwards, at such intervals as required by the Company.
18.4 The Company reserves the right to have you medically examined by a
registered medical practitioner to be selected by the Company at any time during
employment. Failure to attend at a medical examination when requested to do so
may result in disciplinary action and/or termination of sick pay (if
applicable). The Employee acknowledges and agrees that the Company is entitled
to make relevant determinations based on the advice of its nominated doctor
and/or consultant.
18.5 The Company is not obliged to pay you during any unauthorised absence
(whether through illness or otherwise), and in such event you should avail of
any appropriate social welfare benefits from the Department of Employment
Affairs and Social Protection. However, the Company may in its absolute
discretion and without creating any expectation, precedent or entitlement,
decide to pay you during periods of certified sickness absence. Such payment
will be strictly conditional on your complying with all notification and
certification requirements and attending medical examinations when requested by
the Company.
18.6 Where the Company makes payments to you during absence through illness and
the illness is or appears to be an occasion of actionable negligence of a third
party in which damages are or may be recoverable, you shall immediately notify
the Company of that fact and of any claim, settlement, agreement or judgment
made or awarded in connection with it, and shall give to the Company all
particulars which the Company may reasonably require and shall, if required
        6

--------------------------------------------------------------------------------



by the Company refund to the Company that part of any damages recovered related
to loss of earnings for the period of the illness as the Company may reasonably
determine, provided that the amount to be refunded will not exceed the amount of
damages or compensation recovered by you less any cost borne by you in
connection with the recovery of such damages or compensation and will not exceed
the total remuneration paid to you by the Company by way of salary in respect of
the period of illness.
19.TERMINATION
19.1 The Company and/or the Board shall at all times be entitled to terminate
this Agreement pursuant to clause 3.2 and 19.2.
19.2 The Board may, at its sole and absolute discretion, terminate your
employment at any time by serving a notice under this clause stating that this
Agreement is being determined in accordance with this clause and undertaking to
pay to you within 21 days a sum equal to your basic annual salary in lieu of the
Notice Period or unexpired part thereof (subject to the deduction of applicable
PAYE, PRSI and USC) together with any accrued holiday entitlement pursuant. For
the avoidance of doubt, the payment in lieu shall not include any element in
relation to:
19.2.1 any bonus or commission payment that might otherwise have been due during
the period for which the payment in lieu is made;
19.2.2 any payment in respect of any additional benefits which you would have
been entitled to receive during the period for which the payment in lieu is
made; and/or
19.2.3 any payment in respect of any holiday entitlement that would have accrued
during the period for which the payment in lieu is made.
19.3 On termination of this Agreement howsoever arising, the terms of clauses 20
(Confidentiality), 21 (Intellectual Property Rights), and 26 (Restrictive
Covenants) shall remain in full force and effect.
19.4 The Board shall be entitled, by notifying you in writing, to terminate this
Agreement and your employment without notice or any payment by way of
compensation, damages, payment in lieu of notice or otherwise if you shall:
19.4.1 commit any act of serious misconduct;
19.4.2 commit any material or persistent breach of any of the terms or
conditions of this Agreement;
19.4.3 have a bankruptcy order made against you or shall compound with or enter
into any voluntary arrangements with your creditors;
19.4.4 be charged with or convicted of any criminal offence (other than an
offence under the Road Traffic Acts for which a penalty of imprisonment is not
imposed);
19.4.5 commit any act of dishonesty or act in any way which may, in the
reasonable opinion of the Company, bring the Company or any Group Company into
disrepute or discredit;
19.4.6 wilfully neglect or refuse to carry out any of your duties or to comply
with any instruction given to you;
19.4.7 be prevented by illness or accident from performing your duties for a
period in aggregate of 20 weeks in any 40 consecutive weeks or if you shall be
absent from your duties by reason of illness or accident for more than 150
working days in any consecutive 12 months except where such incapacity arises
out of the performance of your duties. You confirm that you do not suffer from
any mental or physical illness that would affect your performance of your duties
herein;
19.4.8 be restricted or disqualified from holding office in any company or cease
to have any regulatory approval required to enable you to properly perform your
duties;
19.4.9 engage in fraud or embezzlement or any other illegal conduct with respect
to the Company;
        7

--------------------------------------------------------------------------------



19.5 The Board shall have the right to suspend you on full pay for a reasonable
period pending any investigation and subsequent disciplinary hearing (if any),
including any appeal hearing, into any potential dishonesty, gross misconduct or
any other circumstances which may give rise to a right to the Company to
terminate pursuant to clause 19.4 above. In such circumstances the Board may:
19.5.1 exclude you from all or any premises of the Company or any Group Company;
19.5.2 require you to abstain from engaging in any contact (whether or not
initiated by you) which concerns any of the business affairs of the Company or
any Group Company with any customer, client, supplier, other business
connection, employee, director, officer, consultant or agent of the Company or
any Group Company;
19.5.3 require you to deliver up to the Company without destruction, deletion or
redaction of any data or images, any correspondence, documents, laptops,
computer drives, computer disks and other computer equipment, tapes, mobile
telephones or Blackberry or Smartphone wireless devices (or similar) in your
profession or under your control and which belong to the Company or any Group
Company and to provide to the Company full details of all then current passwords
or other privacy or security measures used by you in respect of such equipment;
or
19.5.4 suspend or limit your access to the Company's computer, e-mail,
telephone, voicemail and other communication systems or databases.
19.6 You shall not at any time during any period when you are required to cease
the performance of your duties under clause 19.10 or after the Termination Date
make any public statements in relation to the Company or any Group Company or
any of their officers or employees. You shall not after the Termination Date
represent yourself as being employed by or connected with the Company or any
Group Company.
19.7 All property of the Company and any Group Company including all
Confidential Business Information, credit, charge and expense cards, books,
notes, memoranda, correspondence, tapes, codes, keys, papers, drawings, designs,
documents, records, computer disks, computer hardware, computer software,
laptops, mobile phones, memory sticks and other storage devices, client contact
information posted by you to social media sites such as LinkedIn and passes in
your possession or control are and remain the property of the Company or such
Group Company and you shall deliver all such items in your possession, custody
or control immediately to the Company on the Termination Date, or earlier if
requested by the Company (including, for the avoidance of doubt, where you are
required to cease the performance of your duties under clause 19.10). You shall,
if so required by the Company, confirm in writing compliance with your
obligations under this clause and in particular that all Company property has
been delivered up to the Company before the termination of your employment.
19.8 If, before the termination of this Agreement, your employment shall be
terminated by reason of the liquidation or other cesser of operations of the
Company for the purpose of reconstruction or amalgamation and you shall be
offered employment with any concern or undertaking resulting from such
reconstruction or amalgamation on terms and conditions not less favourable than
the terms of this Agreement, then you shall have no claim against the Company or
any Group Company in respect of the termination of your employment or loss of
office.
19.9 If you are a director of the Company or any Group Company, you shall, at
the request of the Company, resign without claim for compensation as an officer
of the Company or of any Group Company and from all other appointments or
offices which you hold as nominee or representative of the Company or any Group
Company:
        8

--------------------------------------------------------------------------------



19.9.1 on termination of this Agreement for whatever reason; or
19.9.2 if at any time during the Term you are prevented from performing your
duties whether through incapacity or otherwise and the Company requires you to
resign; or
19.9.3 during any period when the Company has ceased to provide work for you
pursuant to clause 19.10, and in any event, on the Termination Date.
If you should fail to do so within seven days, the Company is hereby irrevocably
authorised to appoint some person in your name, as your attorney and on your
behalf to sign any documents or do any things necessary or requisite to effect
such resignation(s).
19.10 The Company may, at any time and for any reason, following the giving of
notice by either Party to terminate this Agreement and for such period as it may
specify not exceeding the Notice Period:
19.10.1 require you to perform:
a.all your normal duties; or
b.a part only of your normal duties and no other; or
c.such other duties as it may require and no others; or
d.no duties whatever;
19.10.2 exclude you from all or any premises of the Company and any Group
Company;
19.10.3 require you not to contact any customers, clients, consultants,
officers, suppliers or employees of the Company of any Group Company in
connection with the business of the Company or any Group Company;
19.10.4 require you to perform some or all of your duties from home;
19.10.5 require you to assist the Company to arrange a proper handover of your
duties and responsibilities to another employee of the Company;
19.10.6 require you to resign from any directorship or office you may hold by
virtue of your employment and in the event of your failure to do so, the Company
is hereby irrevocably authorised to appoint some person in your name to sign and
deliver the letter(s) of resignation to the Board and the board of directors for
the time being of any other Group Company, as applicable;
19.10.7 suspend your access to all or any information technology systems of the
Company and any Group Company; and/or
19.10.8 any combination of the above.
Any such period during which one or more of the above circumstances pertains
shall be referred to as Garden Leave provided that the Company has so specified
in writing that you have been placed on Garden Leave.
During Garden Leave:
19.10.9 you shall remain entitled to your normal remuneration provided that you
comply with the terms of this Agreement, such compliance or otherwise to be
determined at the sole discretion of the Board;
19.10.10 if requested by the Company, you should keep the Company reasonably
informed of your whereabouts so that you can be called upon, on reasonable
notice, to perform any appropriate duties as required by the Company or any
Group Company;
19.10.11 all other terms of your employment will continue including, without
limitation, your obligations of good faith, fidelity, confidentiality, fiduciary
duties and all of your express and implied obligations; and
        9

--------------------------------------------------------------------------------



19.10.12 the Company shall be entitled at any time to appoint a further
executive, director or employee having the responsibilities similar to those
undertaken by you to act jointly with you and in that event with such
appointment.
20.CONFIDENTIALITY
20.1 You acknowledge that during the Term you shall, in the performance of your
duties, become aware of trade secrets and other Confidential Business
Information relating to the Company, the Group Companies, their businesses and
its or their past, current or prospective suppliers, clients or customers and
their businesses.
20.2 Without prejudice to your general duties at common law in relation to such
trade secrets and other confidential information, you shall not (except in the
proper performance of your duties under this Agreement) during the Term or at
any time after the Termination Date (without limit):
20.2.1 use for your own account or directly or indirectly disclose, communicate
or divulge to any person whomsoever and shall use your best endeavours to
prevent the publication, communication or disclosure of any Confidential
Business Information or any trade secret or other confidential information
concerning the business finances, dealings, transactions or affairs of the
Company or any Group Company or of any of their respective customers or clients
entrusted to you or arising or coming to your knowledge during the course of
your employment or otherwise.
20.2.2 make, otherwise than for the benefit of the Company or any Group Company,
any notes or memoranda relating to any Confidential Business Information or
other matter within the scope of the business of the Company or any Group
Company or concerning any of the dealings or affairs of the Company or any Group
Company; or
20.3.3 use or permit to be used any such notes or memoranda otherwise than for
the benefit of the Company or any Group Company, it being the intention of the
parties hereto, that all such notes or memoranda made by you during this
Agreement shall be the property of the Company or the relevant Group Company and
left at its registered office or place of business upon the termination of your
employment.
20.3 The obligations contained in this clause shall not apply to any disclosures
required by law and shall cease to apply to information or knowledge which may
subsequently come into the public domain otherwise than by reason of your
default.
20.4 Any breach by you of the provisions of this clause will be regarded by the
Company as a serious disciplinary matter and may, if committed while you are
employed by the Company, result in disciplinary action being taken against you
up to and including dismissal without notice.
21.INTELLECTUAL PROPERTY RIGHTS
21.1 This clause relates to all Intellectual Property (as defined in clause 21.8
below) discovered, conceived, invented, developed, created or improvements in
procedure made or discovered by you (whether alone or jointly with others) while
in the employment or service of the Company and/or the Group in connection with
or in any way affecting or relating to the businesses of the Company and/or the
Group or capable of being used by the Company and/or the Group. You shall
promptly notify and disclose to the Company and/or the Group, or any person(s)
designated by the Company and/or the Group, all such Intellectual Property and,
whenever requested by the Company and/or the Group and in any event upon the
termination of this Agreement, deliver up to the Company and/or the Group all
correspondence and other documents, papers and records and all copies thereof in
your possession, custody or power relating to any such Intellectual Property.
21.2 All Intellectual Property to which this clause applies shall to the fullest
extent permitted by law automatically vest in, belong to, and be the absolute
sole and unencumbered property of the Company and/or the Group. You undertake to
hold on trust for the benefit of the Company and/or the Group any such
Intellectual Property to the extent that the same may not be, and until the same
is, vested absolutely in the Company and/or the Group.
21.3 To the extent any Intellectual Property to which this clause applies is not
already owned by the Company and/or the Group as a matter of law or by prior
written assignment by you to the Company and/or the Group, you hereby assign
(including, without limitation, by way of present assignment of future rights)
to the Company and/or the Group, and agree to assign to the Company and/or the
Group in the future (to the extent required), all right, title and interest that
        10

--------------------------------------------------------------------------------



you now have or acquire in the future in and to any and all such Intellectual
Property. You shall further cooperate with the Company and/or the Group in
obtaining, protecting and enforcing the Company's and/or the Group's rights and
interests in Intellectual Property. Such cooperation shall be at the Company's
and/or the Group's expense, and shall include, at the Company's and/or the
Group's election, without limitation, signing all documents reasonably requested
by the Company and/or the Group for patent, copyright and other Intellectual
Property applications and registrations, and individual assignments thereof, and
providing other reasonably requested assistance. Your obligation to assist the
Company and/or the Group in obtaining, protecting and enforcing the Company's
and/or the Group's Intellectual Property rights shall continue following your
employment with the Company and/or the Group, but the Company and/or the Group
shall be obliged to compensate you at the prevailing reasonable consulting rate
for any time spent and any out-of-pocket expenses incurred at the Company's
and/or the Group's request for providing such assistance. Such compensation
shall be paid irrespective of, and is not contingent upon, the substance of any
testimony you may give or provide while assisting the Company and/or the Group.
21.4 If the Company and/or the Group is unable for any reason whatsoever to
secure your signature on any lawful and necessary document to apply for, execute
or otherwise further prosecute or register any patent or copyright application
or any other Intellectual Property application or registration, you hereby
irrevocably designate and appoint the Company and/or the Group and its duly
authorised officers and agents as your agents and attorneys-in-fact to act for
and on your behalf and instead of you to execute and file such lawful and
necessary documents and to do all other lawfully permitted acts to further
prosecute, issue and/or register patents, copyrights and any other Intellectual
Property rights with the same legal force and effect as if executed by you.
Where any Intellectual Property rights to which this clause 21 apply have been
created jointly by you and any other person or persons, you shall, without
prejudice to his or her obligations under this clause 21, use your best
endeavours to procure that the other person or persons assign(s) to the Company
and/or the Group the relevant interests in such rights.
21.5 You acknowledge that, save as provided in this Agreement, no further
remuneration or compensation is or may become due to you in respect of the
performance of their obligations under this clause.
21.6 You agree to waive any moral rights in the Intellectual Property to which
you are now or may at any future time be entitled under the Copyright and
Related Rights Act 2000 or any similar provision of law in any jurisdiction,
including (but without limitation) the right to be identified, the right of
integrity and the right against false attribution, and agrees not to institute,
support, maintain or permit any action or claim to the effect that any
treatment, exploitation or use of such work or other materials, infringe your
moral rights.
21.7 You shall immediately on the date of termination deliver to the Company
and/or the Group all materials in your possession or in your control relating to
any Intellectual Property rights belonging to the Company and/or the Group
(including rights falling within scope of this clause 21 which have not yet
formally vested in the Company and/or the Group) which shall include (without
limitation) all reports, studies, data, drawings, diagrams, charts, designs,
records and computer software on whatever media together with all drafts and
working papers relating to such materials.
21.8 "Intellectual Property" means any and all discoveries, concepts, ideas,
inventions, formulae, trade secrets, devices, designs, models, methods,
techniques, processes, specifications, tooling, improvements to existing
technology whether or not written down or otherwise converted to tangible form,
rights with respect to software, works of authorship, copyrighted and
copyrightable works, mask works, rights in know-how and confidential
information, database rights, trademarks and service marks, goodwill, domain
names, technical and product information, patents, any rights equivalent or
similar to any of the foregoing and any other proprietary or intellectual
property rights now known or hereafter recognised, in each case: (i) anywhere in
the world; (ii) whether unregistered or registered (including applications,
rights to apply and rights to claim priority); (iii) including all divisionals,
continuations, continuations-in-part, reissues, extensions, re-examinations and
renewals; (iv) including rights to derivatives, improvements, modifications,
enhancements, revisions, and releases to any of the foregoing; and (v) claims
and causes of action arising out of or related to infringement, misappropriation
or violation of any of the foregoing.
22.DIRECTORSHIPS
22.1 You undertake that, if you are appointed a director of the Company or any
Group Company, you shall not during the continuance of this Agreement disqualify
yourself from holding office as a director. If you are or become disqualified
from being a director by reason of any order made by any competent court, the
Company may terminate your employment summarily without compensation in
accordance with the provisions of this Agreement.
        11

--------------------------------------------------------------------------------



22.2 You shall not be entitled to any additional remuneration in respect of your
directorship (if any) of the Company or any Group Company
23.Disciplinary Procedure
23.1 The Company requires a good standard of discipline and conduct from you
together with satisfactory standards of work. Disciplinary action up to and
including dismissal may take place if your conduct or standard of work falls
below an acceptable level. Summary dismissal may take place where gross
misconduct occurs. The disciplinary procedures do not apply to employees who
have not completed probation. Full details of the Company's Disciplinary
Procedure are contained in the Employee Handbook.
24.Grievance Procedure
24.1 The Company has a grievance procedure, applicable to all employees. The
purpose of the grievance procedure is to resolve any work-related problem as
quickly as possible. All grievances will be dealt with seriously and
confidentially and you need not fear victimisation for making or being involved
in a complaint. Full details of the Company's Grievance Procedure is contained
in the Employee Handbook.
25.NOTICES
Any notice to be given under this Agreement shall be in writing. Notices may be
served by either party by personal service or by recorded delivery or by
registered post addressed to the other party or by leaving such notice at (in
the case of the Company) its registered office for the time being and (in your
case) your last known address and any notice given shall be deemed to have been
served at the time at which the notice was personally served or if sent by
recorded delivery at the time of delivery as recorded or if sent by first-class
post on the second working day after posting or in the case of being left as
appropriate at the registered office or last known address, the date on which it
was so left.
26.RESTRICTIVE COVENANTS
26.1 You acknowledge and agree that:
26.1.1 The Group is in a unique and highly specialised business, which is
international in scope with a large number of competitors;
26.1.2 The Company and Group possess a valuable body of Confidential Business
Information and that your knowledge of that Confidential Business Information
directly benefits you by enabling you to perform your duties;
26.1.3 During the course of your employment with the Company you are likely to
develop close links with customers, clients, suppliers and other employees of
the Company and the Group and to have access to Confidential Business
Information;
26.1.4 The protection of Confidential Business Information, intellectual
property, customer connections, supplier connections, goodwill and the stability
of the workforce of the Company and its Group Companies are legitimate business
interests requiring protection; and
26.1.5 The disclosure of any Confidential Business Information to any actual or
potential competitor of the Company or any Group Company would place the Company
at a serious competitive disadvantage and would cause immeasurable (financial
and other) damage to the Company.
26.2 Without prejudice to your general duties or obligations under common law or
statutory law, in order to protect the Company's legitimate business interests,
you undertake to the Company that you shall not, both (i) during your employment
with the Company and (ii) for the duration of the Restricted Period and within
the Restricted Area either directly or indirectly without the prior written
consent of the Company and/or the Group:
26.2.1 hold any Material Interest in any business which is or shall be wholly or
substantially in competition with any of the Businesses, save that you may hold
for investment up to 1% of any class of securities quoted or dealt in on a
recognised investment exchange; and
        12

--------------------------------------------------------------------------------



26.2.2 hold any Material Interest in any person, firm or company which requires
or might reasonably be thought by the Company or any Group Company to require
you to disclose or make use of any Confidential Business Information in order to
properly discharge your duties or to further your interest in such person, firm
or company;
26.2.3 accept, canvass or solicit the custom of or entice away (or try to entice
away) from the Company or any Group Company, whether on your own behalf or on
behalf of others, the custom or business for any Restricted Products or
Restricted Services of any person who is or was a Customer of the Company or any
Group Company at any time during the Relevant Period and in respect of whom you
had access to Confidential Business Information or with whose custom or business
you were personally concerned or employees reporting directly to you were
personally concerned;
26.2.4 deal with or otherwise accept, in competition with the Company or any
Group Company, the custom of, any person who was, during the Relevant Period, a
customer or client of, or in the habit of dealing with, the Company or, as the
case may be, any Group Company and in respect of whom you had access to
Confidential Business Information or with whose custom or business you were
personally concerned or employees reporting directly to you were personally
concerned;
26.2.5 interfere or seek to interfere or take such steps as may interfere with
the continuance of supplies to the Company or any Group Company (or the terms
relating to such supplies) from any suppliers who have been supplying
components, materials or services to the Company or any Group Company at any
time during the Relevant Period and in respect of whom you had access or with
whose supplies you were personally concerned or employees reporting directly to
you were personally concerned;
26.2.6 canvass or solicit the services of or entice away (or try to entice away)
from the Company or any Group Company or engage, whether on your own behalf or
on behalf of others any person with whom you worked, or had managerial
responsibility for, at any time during the Relevant Period, and who is or was at
the Termination Date (i) employed or directly or indirectly engaged by the
Company or any Group Company in an executive, sales, marketing, research or
technical capacity; and (ii) whose departure from the Company or any Group
Company would have a material adverse effect on the business (a Restricted
Person); and
26.2.7 employ or engage or otherwise facilitate the employment or engagement of
any Restricted Person whether or not such person would be in breach of contract
as a result of such employment or engagement.
26.3 You agree that you will not, whether directly or indirectly:
26.3.1 after the Termination Date, use in connection with any business, any name
that includes the name of the Company or any Group Company, or any colourable
imitation of such names.
26.3.2 at any time during the Restricted Period, induce or seek to induce by any
means involving the disclosure or use of Confidential Business Information, any
Customer to cease dealing with the Company or any Group Company or to restrict
or vary the terms upon which it deals with the Company or any Group Company;
26.3.3 at any time during the Restricted Period, represent yourself or permit
yourself to be held out by any person, firm or company as being in any way
connected with or interested in the business of the Company or any Group Company
and that you shall take such steps as are necessary to comply with this
obligation (including but not limited to amending your social media profile)
provided that such steps are not inconsistent with your ongoing obligations
under this Agreement; and
26.3.4 at any time during the Restricted Period, disclose to any person, firm or
company or make use of any Confidential Business Information.
26.4 You acknowledge and agree that the restrictions in this clause are
independent and severable and are fair and reasonable in all the circumstances.
If any of the restrictions are adjudged by a court of competent jurisdiction to
go beyond what is reasonable in all the circumstances for the protection of the
legitimate interests of the Company or any Group Company but would be reasonable
if any particular restriction or restrictions, or part of their wording, were
deleted, such restrictions shall apply with such deletion as may be necessary to
make them valid and effective.
        13

--------------------------------------------------------------------------------



26.5 You agree that if, during the continuance in force of the restrictions set
out in this clause you receive an offer of employment, you will immediately
provide the prospective employer with a complete and accurate copy of the
restrictions set out in this clause and shall tell the Company the identity of
that person as soon as possible.
26.6 You acknowledge and agree that the restrictions set out in this clause are
reasonable and go no further than is reasonably necessary to protect the
legitimate business interests of the Company and any Group Company.
26.7 Nothing contained in this clause shall act to prevent you from using
generic skills learnt while employed by the Company in any business or activity
which is not in competition with the Company.
26.8 You have given the undertakings contained in this clause to the Company as
trustee for itself and for each Group Company and will at the request and cost
of the Company enter into direct undertakings with any Group Company which
correspond to the undertakings in this clause, or which are less onerous only to
the extent necessary (in the opinion of the Company or its legal advisers) to
ensure that such undertakings are valid and enforceable.
26.9 Upon termination of your employment, the Company may require you to attend
an interview which shall be conducted by a representative of the Company at
which the Company's representative shall review with you the terms of this
clause and the precise nature of your obligations to the Company under this
clause.
26.10 For the avoidance of doubt, the period of any restrictive covenant under
this clause shall be reduced by any period that you spend on Garden Leave
immediately before termination of this Agreement.
26.11 If your employment is transferred to any firm, company, person or entity
other than a Group Company (i.e. a New Employer) pursuant to the European
Communities (Protection of Employees on Transfer of Undertakings) Regulations
2003, you will, if required, enter into an agreement with the New Employer
containing post-termination restrictions corresponding to those restrictions in
this clause.
27.DATA PROTECTION
27.1 Details of how and why the Company processes your personal data are
contained in the Employee Handbook and/or the Company's data privacy notice,
which may be provided to you separately. You expressly acknowledge and agree
that the terms of the data privacy notice do not form part of your terms and
conditions of employment, however, you may be asked to acknowledge receipt of
the data privacy notice.
28.VARIATION
28.1 In addition to any specific reservations referred to in this Agreement, the
Company reserves the right to make reasonable changes to the terms and
conditions of your employment from time to time. You will be notified in writing
of any change as soon as possible and in any event within one month of the
change.
29.GOVERNING LAW
This Agreement and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of Ireland and the parties
to this Agreement hereby submit to the exclusive jurisdiction of the Irish
Courts.
30.COUNTERPARTS
This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original and all the counterparts together shall
constitute one and the same instrument.
31.GENERAL
31.1 This Agreement shall form the statement of your terms and conditions of
employment in compliance with the provisions of the Terms of Employment
(Information) Act 1994 – 2014.
31.2 This Agreement constitutes the entire and only legally binding agreement
between the Parties relating to your employment by the Company or any Group
Company. All previous agreements, understandings, assurances,
        14

--------------------------------------------------------------------------------



statements, promises, warranties, representations or misrepresentations (whether
written or oral) between the Parties are superseded by this Agreement.
31.3 Where, in connection with this Agreement you undertake any obligation in
respect of any Group Company, you unconditionally and irrevocably acknowledge
and agree that the Company is entering into this Agreement and accepting the
benefit of such obligations not only for itself but also as agent and trustee
for such other Group Company. For the purposes of this Agreement, and
notwithstanding any of the other provisions of this Agreement, the Company will
be entitled to carry out all or any of its obligations under this Agreement,
whether as to payment of remuneration, deduction of amounts or otherwise,
through any Group Company as it may from time to time determine and the Company
may enforce the provisions of this Agreement either directly as a party to it or
as an agent for and on behalf of any such Group Company.
31.4 No failure or delay by the Company in exercising any remedy, right, power
or privilege under or in relation to this Agreement shall operate as a waiver of
the same nor shall any single or partial exercise of any remedy, right, power or
privilege preclude any further exercise of the same or the exercise of any other
remedy, right, power or privilege.
31.5 No waiver by the Company of any of the requirements of this Agreement or of
any of its rights under this Agreement shall have effect unless given in writing
and signed by the Company. No waiver of any particular breach of the provisions
of this Agreement shall operate as a waiver of any repetition of that breach.
31.6 If any provision of this Agreement shall be, or become, void or
unenforceable for any reason within any jurisdiction, this shall affect neither
the validity of that provision within any other jurisdiction nor any of the
remaining provisions of this Agreement.
31.7 You agree that the Company may transfer, upon agreement, your employment
from the Company to such other Group Company as the Company may determine and/or
require you to execute a service agreement with that other company (provided
that the terms of that agreement are no less favourable than those of this
Agreement).




        15

--------------------------------------------------------------------------------



SCHEDULE
DEFINITIONS
In this Agreement the following words and expressions shall have the following
meanings:
1.Board means the board of directors for the time being of the Company and
includes any person or committee duly authorised by the board of directors, or
any nominee of a Group Company, or any majority or sole shareholder of the
Company duly authorised to act on its behalf for the purposes of this Agreement
(including any committee of the Board duly appointed by it);
2.Businesses means all and any trades or other commercial activities (including
without limitation Restricted Products and/or Restricted Services) of the
Company or any Group Company:
awith which you were concerned or involved to any material extent at any time
during Relevant Period which the Company or any Group Company carries on with a
view to profit; or
bwhich the Company or any Group Company, at the Termination Date, had determined
to carry on with a view to profit in the immediate or foreseeable future and in
relation to which you possess any Confidential Business Information as at the
Termination Date;
CEO means the CEO of Teleflex Incorporated;
Companies Act means the Companies Act 2014 and all other statutes and statutory
instruments or parts thereof which are to be read as one with or construed or
read together as one with such statutes;
Confidential Business Information means all and any Corporate Information,
Marketing Information, Technical Information and other information (whether or
not recorded in documentary form or on computer disk or tape or howsoever) which
the Company or any Group Company considers confidential or in respect of which
it owes an obligation of confidentiality to any third party:
i.which you acquire at any time during your employment by the Company or you
have acquired during your prior employment with the Company but which does not
form part of your own general knowledge or stock in trade; and
ii.which is not in the public domain or readily ascertainable to persons not
connected with the Company or any Group Company either at all or without a
significant expenditure of labour, skill or money;
Corporate Information means all and any information (whether or not recorded in
documentary form or on computer disk or tape or howsoever) relating to the
business methods, corporate plans, management systems, finances, maturing new
business opportunities or research and development products of the Company or
any Group Company;
Customer means any person, firm or company with whom you had material or regular
dealings at any time during the Relevant Period or which is, at the Termination
Date, negotiating with the Company or any Group Company for the supply of any
Restricted Products or the provision of any Restricted Services or to whom or
which the Company or any Group Company, during the Relevant Period, supplied any
Restricted Products or provided any Restricted Services;
Group means the Company and each Group Company;
Group Company means Teleflex Incorporated and each of its direct and indirect
Subsidiaries from time to time (and for this purpose Subsidiary has the meaning
given to it in section 7 of the Companies Act 2014);
Immediate Relative means in relation to you, any spouse, civil partner, children
and the foresaid relatives by marriage;
Marketing Information means all and any information (whether or not recorded in
documentary form or on computer disk or tape or howsoever) relating to the
marketing, branding, or sales of any past, present or future product or service
of the Company or any Group Company including without limitation sales targets
and statistics, market share and pricing statistics, marketing surveys and
plans, market research reports, sales techniques, price lists, discount
structures, advertising and promotional material, the names, addresses,
telephone numbers, contact names and identities of
        16

--------------------------------------------------------------------------------



customers and potential customers of and suppliers and potential suppliers to
the Company or any Group Company, the nature of their business operations, their
requirements for any product or service sold to or purchased by the Company or
any Group Company and all confidential aspects of their business relationship
with the Company or any Group Company;
Material Interest means:
i.the holding of any position as director, officer, employee, consultant,
partner, principal or agent; or
ii.the direct or indirect control or ownership (whether jointly or alone) of any
shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of not more than 3% of the issued
ordinary shares of any company whose shares are listed or dealt in on any
recognised stock exchange or securities market; or
iii.the direct or indirect provision of any financial assistance; or
iv.property interests, whether leasehold or freehold.
month means calendar month and "months" and "monthly" shall be construed
accordingly;
officer means a director or secretary of a company;
Relevant Period means the 12 months prior to, and including, the Termination
Date;
Restricted Area means anywhere within the island of Ireland;
Restricted Period means the period of nine months from the Termination Date;
Restricted Products means all and any products of a kind which are or shall be
dealt in, produced, marketed or sold by the Company or any Group Company in the
ordinary course of the Businesses, the sale, production or marketing of which
you were involved to any material extent at any time during the Relevant Period;
Restricted Services means all and any services of a kind which are or shall be
provided by the Company or any Group Company in the ordinary course of the
Businesses, the supply of which you were involved to any material extent at any
time during the Relevant Period;
Technical Information means all and any trade secrets, secret formula,
processes, inventions, designs, know-how, discoveries, intellectual property,
technical specifications and other technical information (whether or not
recorded in documentary form or on computer disk or tape or howsoever) relating
to the creation, production or supply of any past, present or future product or
service of the Company or any Group Company;
Teleflex Incorporated Stock Plan means the Teleflex Incorporated 2014 Stock
Incentive Plan or any successor plan.
Term means the period of your employment;
Termination Date means the date on which your employment under this Agreement
shall terminate for whatever reason, and derivative expressions shall be
construed accordingly;


        17

--------------------------------------------------------------------------------



IN WITNESS whereof the parties have executed this Agreement on the date first
written above.


TELEFLEX MEDICAL EUROPE LIMITED


By:/s/ Monika Vikander-Hegarty   Name: Monika Vikander-HegartyTitle: Director




/s/ James Winters   JAMES WINTERS


        18